    Case 3:18-cv-01008-SDD-RLB   Document 9   12/14/18 Page 1 of 10




                                                    18-cv-1008-SDD-RLB




                                        Michael L. McConnell



December 14, 2018                        S
Case 3:18-cv-01008-SDD-RLB   Document 9   12/14/18 Page 2 of 10
  Case 3:18-cv-01008-SDD-RLB   Document 9   12/14/18 Page 3 of 10




                                                 18-CV-1008-SDD-RLB




                                        Michael L. McConnell



December 14, 2018
                                        S
Case 3:18-cv-01008-SDD-RLB   Document 9   12/14/18 Page 4 of 10
  Case 3:18-cv-01008-SDD-RLB   Document 9   12/14/18 Page 5 of 10




                                                  18-CV-1008-SDD-RLB




                                       Michael L. McConnell



December 14, 2018                           S
Case 3:18-cv-01008-SDD-RLB   Document 9   12/14/18 Page 6 of 10
  Case 3:18-cv-01008-SDD-RLB   Document 9   12/14/18 Page 7 of 10




                                                   18-cv-1008-SDD-RLB




                                       Michael L. McConnell



December 14, 2018                       S
Case 3:18-cv-01008-SDD-RLB   Document 9   12/14/18 Page 8 of 10
     Case 3:18-cv-01008-SDD-RLB   Document 9   12/14/18 Page 9 of 10




                                                     18-CV-1008-SDD-RLB




                                         Michael L. McConnell


December 14, 2018                          S
Case 3:18-cv-01008-SDD-RLB   Document 9   12/14/18 Page 10 of 10
